                     Case 1:15-cv-02739-LAP Document 203 Filed 11/16/20 Page 1 of 1


                                      JOSEPH HAGE AARONSON                 LLC
                                      485 LEXINGTON AVENUE, 30TH FLOOR
                                          NEW YORK, NEW YORK 10017
                                                  (212) 407-1200
                                                  WWW.JHA.COM



    GREGORY P. JOSEPH
DIRECT DIAL: (212) 407-1210
DIRECT FAX: (212) 407-1280
 EMAIL: gjoseph@jha.com


                                                        November 16, 2020

     By ECF
     Hon. Loretta A. Preska
     United States District Court for the Southern District of New York
     Daniel Patrick Moynihan United States Courthouse
     500 Pearl Street
     New York, New York 10007

               Re:      Petersen Energía Inversora, S.A.U. v. Argentine Republic, No. 15-cv-02739
                        Eton Park Capital Management, L.P. v. Argentine Republic, No. 16-cv-8569

     Dear Judge Preska:

             We represent Burford Capital LLC (“Burford”) in connection with the letter motion filed by
     Defendants on Friday requesting that Your Honor enter an order to compel production by Burford
     (the “Burford Motion”). We will file our responsive letter on Wednesday, November 18, pursuant
     to your Individual Practice 2(A).

              I understand that Your Honor has scheduled a hearing on Defendants’ motion to compel
     production by the Petersen entities for next Monday, November 23, 2020, at 9 a.m. (the “Petersen
     Motion”). I write to request that Your Honor schedule the hearing on the Burford Motion at a time
     at or after noon on November 23, as I have a previously-scheduled mediation session in the opioid
     litigation set for 9 a.m. on that date. Sullivan & Cromwell, counsel for the Argentine Republic, has
     graciously agreed to this request, on the understanding that the Petersen Motion will proceed as
     presently scheduled.

               No prior request has been made for the relief sought in this letter.

                                                                     Respectfully submitted,

                                                                     /s/ Gregory P. Joseph

                                                                     Gregory P. Joseph

     Cc:       All counsel of record via ECF
